Citation Nr: 0505656	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-31 511	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa



THE ISSUE

Entitlement to waiver of recovery of indebtedness for 
medication co-payment in the amount of $441.00.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This appeal arises from a July 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Iowa City, Iowa.  In this decision, the VAMC denied the 
veteran's request for waiver of recovery of indebtedness for 
medication co-payment in the amount of $441.00.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision regarding 
the issue of entitlement to waiver of recovery of 
indebtedness has been obtained. 

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  There was no fault on the part of the appellant in the 
creation of his indebtedness.

4.  VA was at fault in the creation of appellant's 
indebtedness in the amount of $441.00.

5.  Collection of the veteran's indebtedness would cause him 
undue hardship and defeat the purpose of the VA benefit.  


CONCLUSION OF LAW

Recovery of indebtedness for medication co-payment in the 
amount of $441.00 would violate the principles of equity and 
good conscience.  38 U.S.C.A. §§ 1710, 5302 (West 2002); 
38 C.F.R. §§ 1.965, 17.110 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding the 
claim for waiver of recovery of an indebtedness is moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Waiver

The veteran has contended that he should be granted a waiver 
of recovery of his indebtedness to VA on the grounds that 
collection of this debt would cause him a financial hardship.  
The veteran is enrolled in the VA Healthcare System.  He has 
no service-connected disabilities.  He apparently received 
multiple medications from the VA Healthcare System in June 
2003, his co-payment for this medication amounted to $441.00.  

On a VA Application for Health Benefits (VA Form 10-10EZ) 
dated in November 2002, the veteran reported his yearly 
income as $24,648.00.  His yearly non-reimbursed medical 
expenses were $4,271.52.  His cash and bank accounts totaled 
$1,000.00.  The market value of his property minus any 
mortgages or liens was $5,000.00.

An undated letter issued to the veteran by the VAMC informed 
him that he had been under-billed for his medication due to a 
computer programming error.  The veteran was provided with a 
correct billing statement and told that it contained charges 
for prescriptions that had previously been filled.  He was 
informed that VA was required by law to collect this co-
payment amount.  VA apologized "for any inconvenience this 
matter may cause."

The veteran filed a claim for waiver of recovery of his 
indebtedness in July 2003.  Enclosed with this claim was a 
completed Financial Status Report (FSR).  The veteran 
informed VA that his gross monthly income was $2,070.00.  The 
veteran's listed monthly expenses are somewhat confusing, but 
resolving all doubt by adding together each amount listed, 
his monthly expenses totaled $1,880.57.  This left a gross 
monthly income of $189.43.  His assets included $200.00 in 
the bank, $75.00 in cash, real estate worth $15,000.00, an 
automobile worth $10,000.00, and a pickup truck worth 
$4,000.00.  The veteran appears to report one creditor, but 
failed to note any amount owed or monthly amount due to this 
creditor.

A veteran is obligated to pay VA a co-payment for each 30-day 
or less supply of medication provided by VA on an outpatient 
basis (other than medication administered during treatment).  
38 U.S.C.A. § 1710; 38 C.F.R. § 17.110(b)(1).  The following 
are exempt from the co-payment requirements of this section:

(1)	Medication for a veteran who has a service-
connected disability rated 50% or more based on 
a service-connected disability or 
unemployability;
(2)	Medication for a veteran's service-connected 
disability;
(3)	Medication for a veteran whose annual income 
(as determined under 38 U.S.C.A. § 1503) does 
not exceed the maximum annual rate of VA pension 
which would be payable to such veteran if such 
veteran were eligible for pension under 
38 U.S.C.A. § 1521;
(4)	Medication authorized under 38 U.S.C.A. 
§ 1710(e) for Vietnam-era herbicide-exposed 
veterans, radiation-exposed veterans, Persian 
Gulf War veterans, or post-Persian Gulf War 
combat-exposed veterans;
(5)	Medication for treatment of sexual trauma as 
authorized under 38 U.S.C.A. § 1720D;
(6)	Medication for treatment of cancer of the head 
or neck authorized under 38 U.S.C.A. § 1720E; 
and
(7)	Medications provided as part of a VA approved 
research project authorized by 38 U.S.C.A. 
§ 7303.

38 U.S.C.A. § 1710; 38 C.F.R. § 17.110(c)

The record indicates that the veteran does not meet 
exceptions (1), (2), and (4) through (7).  His annual 
reported income in 2003 was $24,840.00.  This amount far 
exceeds the maximum annual rate of VA pension which would be 
payable to a veteran with a dependent spouse, which in 2003 
was $12,692.  See VA Adjudication Manual M21-1, Part I, 
Appendix B.   Thus, the veteran is not exempt from paying the 
amount of co-payment owed on the medication provided by VA.

Regarding charges for co-payments, if the debt represents 
charges for medication co-payments made under 38 C.F.R. 
§ 17.110, the claimant must request a waiver by submitting VA 
Form 5655 (Financial Status Report) to a Fiscal Officer at a 
VA medical facility where all or part of the debt was 
incurred.  The claimant must submit this form within the time 
period provided in 38 C.F.R. § 1.963(b).  The Fiscal Officer 
will apply the standard "equity and good conscience" in 
accordance with 38 C.F.R. § 1.965, and may waive all or part 
of the claimant's debts.  A decision by the Fiscal Officer 
under this provision is final and may be appealed to the 
Board.

A review of the veteran's claims file reveals that his claim 
for waiver was timely filed in accordance with the provisions 
of 38 C.F.R. § 1.963. 

Any indebtedness of a veteran can be waived only when the 
following factors are determined to exist:  1) There is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver; and, 2) collection of such indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).  Thus, a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  There is no evidence in the 
current case that the veteran committed fraud, 
misrepresentation, or an act of bad faith.  Thus, the 
principles of equity and good conscience are for application.

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

There is no evidence that the veteran is at fault in the 
creation of his current debt.  The undated letter from VA 
clearly shows that it was entirely VA's fault in the creation 
of this debt.  There is no evidence that the veteran 
relinquished a valuable right or incurred a legal obligation 
based on VA's computer programming error.  The veteran and 
his spouse are of advanced age (80s) living on a fixed income 
without substantial assets.  They also have ongoing medical 
expenses.  The record indicates that collection of the 
indebtedness would cause them an undue financial hardship.  
Such collection would also result in defeat of the purpose of 
providing medications as collection of past due amounts would 
limit the veteran's ability to pay current medication costs.  
If unjust enrichment might result from a waiver of recovery, 
this amount is rather small and there is no indication that 
waiver of recovery would in anyway significantly increase his 
financial situation.

Due to the veteran's advanced age, meager income, and that 
creation of his indebtedness is completely the fault of VA; 
the Board finds that waiver of recovery of his $441.00 
indebtedness is warranted under the principles of equity and 
good conscience.  Therefore, his claim is granted.


ORDER

Entitlement to waiver of recovery of medication co-payment in 
the amount of $441.00 is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


